Title: From Thomas Jefferson to Thomas Leiper, 22 July 1824
From: Jefferson, Thomas
To: Leiper, Thomas


                        Dear Sir
                        
                            Monto
                            July 22.
                    Your favor of the 14th was recd yesterdayYour son in law, the son of Dr Patterson the elder and Dr Patterson the son himself have a right to every service I can render them. I have not hesitated then to write to the President on the subject of your lre and to add my testimony to your’s in favor of your friend and connection. there was one point unknown to myself and on which your lre was silent. that office was given to mr Rittenhouse  for the eminence of his mathematical science; to Dr Patterson the elder on the same ground,  requiring as it does a good degree of mathemat. & mechanl science. in writing to the Pres. therefore I was obliged to substitute the presumption on that point that the father having been a great mathemetician, and having himself educated his son, he could not fail to have given him a sfft proficiency in that science. wishing success to Dr Patterson’s views I always remain your constant and affecte friend
                        Th: J.
                    